Citation Nr: 1224542	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-39 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder to include spondylosisthesis of L5-S1 and L3-4 with lumbar pain.  

2.  Entitlement to service connection for a thyroid condition to include joint pain as an undiagnosed illness or due to exposure to ionizing radiation and/or toxic chemicals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to May 1990 and from November 1990 to July 1991, to include service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The case was remanded by the Board in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran had a hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  In January 2012, the Veteran was advised of this fact and offered another hearing.  In February 2012, the Veteran requested another hearing.  This request was not returned to the Board.  Rather, it appears to have been submitted to the RO through County and State veterans service representatives, instead of the representative of record.  The request apparently reached the Board in April 2012.  In May 2012, the Board attempted to clarify whether the Veteran still wanted another hearing.  A response to that inquiry has not been received.  

In as much as the Veteran is entitled to a hearing before a sitting Veterans Law Judge, he has requested that hearing in writing, and the request has not been withdrawn, the RO should schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board videoconference hearing.  

2.  If the Veteran fails to appear for the scheduled hearing, the file should be returned to the Board for a decision on his appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


